Citation Nr: 0023331	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to entitlement to service 
connection for a psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1964 to July 1966.

An RO rating decision in September 1966 denied the veteran's 
claim for service connection for a nervous condition, on the 
basis that the veteran's condition existed prior to induction 
and that the mere recurrence or continuation of the 
preservice disability was not a sufficient basis for a 
finding of aggravation. The veteran was notified of this 
decision, and he did not appeal within one year of the date 
of notification.

A decision by the Board of Veterans' Appeals (Board) in 
February 1989 denied the veteran's claim for service 
connection for a psychiatric disorder, on the basis that the 
additional evidence submitted was essentially cumulative and 
did not establish that the pre-existing psychiatric disorder 
was aggravated during service.

The February 1989 Board decision also denied the veteran's 
claim for service connection for a back disorder on the basis 
that a chronic back disorder was not demonstrated during 
service or within one year of separation from service.
   
This matter comes to the Board from a February 1998 RO rating 
decision that
determined that there was no new and material evidence to 
reopen the veteran's claims for service connection for 
schizophrenia, and for a back disability. The veteran 
submitted a notice of disagreement in April 1998, and the RO 
issued a statement of the case in December 1998.  The veteran 
submitted a substantive appeal in January 1999, and testified 
at a hearing before the RO in October 1999.  A hearing 
scheduled before a member of the Board in August 2000 was 
canceled when the veteran failed to report.


FINDINGS OF FACT

1.  By a Board decision of 1989, service connection for a 
psychiatric disability and service connection for a back 
disorder were denied.

2.  Some of the evidence received since the 1989 Board denial 
of service connection for a psychiatric disability has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Evidence submitted since the 1989 Board denial of service 
connection for a back disorder is redundant and cumulative or 
duplicative of evidence already submitted, or is new evidence 
that does not bear directly and substantially on the matter 
at hand, or is not of such significance that it must be 
considered to fairly consider the claim.

4.  A psychiatric disability was present prior to the 
veteran's entry into service, as demonstrated by state 
hospital records and a diagnosis of acute schizophrenia in 
1962, and by the veteran's own reported description of pre-
service hospitalization in service medical records.

5.  The veteran's pre-existing psychiatric disability 
increased in severity during service.

6.  It is not shown by clear and unmistakable evidence that 
the increase in severity of the veteran's psychiatric 
disability during service was due to the natural progress of 
the disease.


CONCLUSIONS OF LAW

1.  The 1989 Board decision, denying service connection for a 
psychiatric disability and service connection for a back 
disorder, was final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 19.104 (1999).

2.  Evidence submitted since the 1989 Board decision on the 
claim for service connection for a psychiatric disability is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999).  

3.  The additional evidence submitted subsequent to the 1989 
Board decision, denying the veteran's claim for service 
connection for a back disorder, is not new and material; the 
claim is not reopened; and the prior Board decision remains 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991) ; 
38 C.F.R. § 3.156 (1999).

4.  The presumption of soundness at service entrance is 
rebutted by clear and unmistakable evidence that a 
psychiatric disability pre-existed the veteran's entry into 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

5.  The presumption of aggravation is not rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

6.  The veteran's psychiatric disability was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.306(b) (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been
Submitted to Reopen the Claims

A.  Factual Background

The veteran had active service from August 1964 to July 1966.

(1)  Psychiatric Disability

Records from a state facility reflect that the veteran was 
hospitalized in a state facility for psychiatric evaluation 
in April 1962.  The diagnosis was schizophrenic reaction, 
acute undifferentiated type.

An August 1963 "Certificate of Discharge" reflects that the 
veteran, who was committed in April 1962 to a state hospital 
as mentally ill, was discharged as "Restored."

Service medical records at the time of the veteran's 
enlistment examination in August 1964 show a normal 
psychiatric system.  Service medical records reflect that, in 
March 1966, the veteran started acting strangely and was 
later hospitalized for psychiatric evaluation.  The veteran 
was diagnosed with chronic schizophrenia, moderate, in April 
1966.

Service medical records at the time of the veteran's 
examination for the medical board in June 1966 reflect an 
abnormal psychiatric system and a previous history of 
psychiatric hospitalization.  Records dated in July 1966 
reflect that the veteran's chronic mental illness was 
characterized by remission and exacerbations.

The evidence of record at the time of the February 1989 Board 
decision consisted primarily of records from the state 
facility, the certificate of discharge noted as "restored," 
service medical records showing an exacerbation of the 
veteran's illness, VA and non-VA hospital records showing a 
diagnosis of schizophrenia, VA outpatient treatment records, 
and 1987 testimony of the veteran.   

Evidence submitted since the February 1989 Board decision 
includes service personnel records, a 1996 statement by the 
veteran of stressful events in service, an October 1997 
report of VA examination noting that the veteran continued to 
suffer consequences of the intimidation and stress he endured 
in the military, VA hospital records showing a diagnosis of 
schizophrenia in 1997, and additional statements and 
testimony by the veteran in 1999 describing how he was 
treated in service and noting the stressors in service.

(2)  Back Disability
 
Records in the claims folder indicate that the veteran was 
treated for low back pain in service in 1965.

Service medical records at the time of the veteran's 
examination for the medical board in June 1966 denote no 
manifestations of a back disability.

The evidence of record at the time of the February 1989 Board 
decision consisted primarily of service medical records; 
service personnel records showing an Article 86 conviction in 
October 1965, for failure to go to appointed place of duty; 
x-rays of the veteran's back in 1984, revealing slight 
narrowing posteriorly at L4-5 and L5-S1 and no evidence of 
recent or old injury; statements by the veteran to the effect 
that he fell and hurt his back doing KP duty in March 1965; 
VA outpatient treatment records for chronic low back pain in 
1985; VA hospital records in 1986, showing an Axis III 
diagnosis of chronic low back pain with evidence of herniated 
disk at the L5 interspace; and testimony of the veteran in 
1987 to the effect that he hurt his back on three separate 
occasions in service.

Evidence submitted since the February 1989 Board decision 
includes additional 
service personnel records; additional statements by the 
veteran to the effect that he hurt his back in service; a 
report of VA examination in September 1997, noting no 
significant abnormality of the lumbosacral spine; and 
additional testimony by the veteran in 1999 to the effect 
that he injured his back doing KP, that he went to a 
chiropractor for treatment in the 1980's, and that he has 
learned to live with the pain.


B.  Legal Analysis

When the Board denies a claim, the decision is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

The question now presented is whether new and material 
evidence has been submitted since the Board's February 1989 
decision, denying service connection for a psychiatric 
disorder and for a back disorder, to permit reopening of the 
claims.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claims may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claims is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claims are deemed to have been reopened and they must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

(1)  Psychiatric Disability

At the time of the 1989 Board decision, medical evidence was 
lacking to support the conclusion that the veteran's pre-
existing psychiatric disability was aggravated by service, 
and there was no other basis to support an award of service 
connection.  The evidence added to the record after the 1989 
Board decision includes a report of VA examination in 1999 
that attributes the veteran's chronic, long-lasting anxiety 
and his obsessive-compulsive personality disorder to gross 
intimidation suffered in military service and notes that the 
veteran continues to suffer consequences of the intimidation 
and is quite disturbed. This evidence must be considered to 
fairly evaluate the merits of the claim.  Hence, the evidence 
is "new and material."

As new and material evidence has been submitted since the 
February 1989 Board decision, the application to reopen the 
claim for service connection for a psychiatric disability is 
granted.


(2)  Back Disability

The evidence of record at the time of the 1989 Board decision 
consisted primarily of records reflecting that the veteran 
was treated for low back pain in March 1965, but that no 
manifestations of a back disability were noted at the time of 
separation from service.  Moreover, there is no evidence of a 
chronic back disability within one year of the veteran's 
discharge from service.  Although post-service medical 
records showed complaints and treatment for chronic low back 
pain, the evidence of record, in general, failed to show that 
any chronic back disability began in active service, or 
within the one-year presumptive period.

Since the 1989 Board decision, the evidence pertinent to the 
claim of service connection for a back disability which has 
been added to the record includes additional statements and 
testimony by the veteran to the effect that he hurt his back 
in service and that he continues to experience chronic back 
pain, and a 1997 report of VA examination that notes no 
significant abnormality of the lumbosacral spine.  The 
medical evidence does not offer any connection to the 
veteran's active service some 30 years earlier.  The Board 
finds this evidence not material because, without such 
connection or showing of incurrence in service, the evidence 
is of no significance.  Moreover, additional statements and 
testimony by the veteran concerning injuries to his back in 
service are largely duplicative of evidence already of record 
or are cumulative in nature.  This evidence is not new, and 
is of no significance, as it is not competent medical 
evidence of incurrence in service.  Paulson v. Brown, 7 Vet. 
App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Hence, 
the evidence is not "new and material."

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
back disability, and the 1989 Board decision, denying the 
veteran's claim for service connection for a back disorder, 
remains final.


II.  Entitlement to Service Connection for a Psychiatric 
Disability

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded and no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Elkins v. West, 12 Vet. 
App. 209 (1999).
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  The burden of proof is on VA to 
rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20 
(1993).  In this case, VA would have to demonstrate that the 
veteran's psychiatric disability clearly and unmistakably 
pre-existed service based on all relevant evidence of record.  
Crowe v. Brown, 7 Vet. App. 238 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a), (b) (1999).

In this case, the 1962 state hospital records clearly show 
evidence of a psychiatric disability.  The examiner's initial 
impression was schizophrenic reaction, childhood type.  
Service medical records also reveal that the veteran reported 
being hospitalized for a psychiatric evaluation prior to 
military service.  Together, this evidence-consisting of a 
pre-service diagnosis of a psychiatric disability and of the 
veteran's own admission of a pre-service history of 
psychiatric evaluation in 1962-clearly and unmistakably 
shows that the veteran's psychiatric disability existed prior 
to entry into service.  38 C.F.R. § 3.304(b)(2); Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Thus, the presumption of 
soundness is rebutted.

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

A review of the record shows that the veteran's mental 
illness in 1962 was considered to have been "restored" 
prior to his military service in 1964.  Service medical 
records show that the veteran began acting strangely and was 
referred for psychiatric evaluation in 1966.  Records show 
that the veteran was diagnosed at that time with chronic 
schizophrenia, moderate, and was later discharged from 
service by the medical board as being severely impaired for 
military service.  The Board notes, however, that service 
medical records do not indicate whether the veteran's pre-
existing psychiatric disability increased in severity during 
service.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).

Post-service medical records show that the veteran has 
continued to undergo treatment and, at times, hospitalization 
for his psychiatric disability.  Statements of the veteran in 
the claims folder and his testimony are to the effect that he 
was treated unfairly, physically threatened and intimidated, 
and that he was stressed out in service.  An addendum to VA 
progress notes in 1986 states the opinion of VA physicians 
that the reported events which took place during service were 
stressors of a severe enough nature to adversely affect and 
worsen the veteran's psychological and social functioning.  
Likewise, the 1999 report of VA examination includes the VA 
examiner's opinion that gross intimidation in service had set 
off a pattern of being victimized in life, and that the 
veteran continued to suffer consequences of the intimidation 
and stress he endured in service.  Moreover, the VA examiner 
noted that the veteran might have been predisposed to 
weakness towards injury from intimidation stress, but that 
the veteran had been treated for problems of abuse he had 
suffered before service and had been rehabilitated.  The 
Board accepts this evidence as credible, and sufficient to 
show an increase in severity of the veteran's pre-existing 
psychiatric disability during active service.  

The Board notes that, once a determination is made that there 
was an increase in disability during service, the presumption 
of aggravation for a grant of service connection attaches to 
the claim.  Atkins v. Derwinski, 1 Vet. App. 228 (1991).  
However, the presumption of aggravation may be rebutted by 
clear and unmistakable evidence that the increase was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  The burden of proof 
is on VA to rebut the presumption.  Kinnaman v. Principi, 
4 Vet. App. 20 (1993).  In this case, VA would have to show 
by clear and unmistakable evidence that the increase in 
severity of the veteran's psychiatric disability in service 
was due to the natural progress of the disease.

Here, there is no evidence of record that the increase in 
severity of the veteran's psychiatric disability in service 
was due to the natural progress of the disease.  To the 
contrary, the evidence of record reflects that the veteran's 
psychological and social functioning were adversely affected 
and worsened by severe stressors during service.  See, e.g., 
Maxson v. West, 12 Vet. App. 453 (1999).  Accordingly, the 
Board finds the evidence of record insufficient to rebut the 
presumption of aggravation.

After consideration of all the evidence, the Board finds that 
the medical and other evidence does not clearly and 
unmistakably indicate that the increase in severity of the 
veteran's psychiatric disability was due to the natural 
progress of the disease.  Hence, the evidence favors the 
claim for service connection for a psychiatric disability, 
and the claim is granted.


ORDER

Service connection for a psychiatric disability is granted.

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for a 
back disability is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

